Citation Nr: 0818106	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to December 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 

The issue of service connection for hepatitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's currently diagnosed low back disorder did not 
manifest during his active service and is not otherwise 
causally related to such service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in May 2005 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   In light 
of the denial of the veteran's claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
There is no indication from the veteran's claims file that he 
sought private treatment for his low back injury, and 
accordingly, no such records could be obtained.  

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  
As discussed in more detail below, there is no competent 
evidence that the veteran's condition either manifested in 
service or is otherwise related to an event in service.  The 
veteran has not reported experiencing continuity of 
symptomatology since service.  In such circumstances, there 
is no duty to obtain a medical examination or opinion.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
statutory duty of VA to assist veterans in developing claims 
does not include a duty to provide a veteran with a medical 
examination and medical opinion absent a showing of a causal 
connection between his disability and his military service.  
38 U.S.C.A. § 5103A(a, d); Wells v. Principi, 326 F.3d. 1381 
(Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




II.  Service Connection for a Low Back Disability

The veteran contends that his low back disability was caused 
by a back injury in service in 1965.  Service connection is 
established where a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, service connection for certain chronic diseases, 
such as arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  As discussed below, 
however, there is no evidence in the veteran's claims file of 
degenerative arthritis of the back within one year of 
separation from service in December 1970, so the presumptive 
provisions of 38 C.F.R. §3.307(a) and 3.309(a) for a chronic 
disease do not apply to this case.  

The veteran's service medical records indicate that he 
sprained his back muscles in September 1967 and that he had 
mid-thoracic back pain in November 1969.  On his separation 
examination in December 1970, however, his spine was 
reportedly normal.  

Post-service, the veteran first sought VA treatment for low 
back pain in February 1999.  Magnetic resonance imaging (MRI) 
revealed that lumbar vertebral body alignment was normal, 
there were no compression fractures or subluxations, and disc 
space heights were normal.  The doctor noted that there was 
no spinal stenosis or disc herniation at any level, and 
reported that the veteran's spine was normal.  

In December 2002, x-rays revealed very minimal osteoarthritic 
changes of the lower lumbar vertebra of no significance, 
normal intervertebral disc spaces, and no evidence of 
spondylolisthesis, fracture, dislocation, or bone 
destruction.  The doctor provided the opinion that the 
veteran's lumbar spine was within normal limits.  

In February 2003, the veteran had an initial consultation for 
physical therapy, at which he was diagnosed with lumbar 
spondylosis.  

In January 2004, the veteran reported that he had chronic 
back pain that was 7 out of 10.  During May 2004 mental 
health treatment, he reported that he was unable to perform 
much work at his landscaping job due to back pain.  In August 
2004, the veteran was assessed as having chronic low back 
pain.  Finally, in March 2005, the veteran reported that his 
chronic low back pain had eased since he began Tai Chi six 
weeks prior, and that over the previous three months, he had 
intermittent swelling in his right low back and groin, but 
this problem had improved over the past two weeks.  The 
doctor noted that the veteran's back was not swollen during 
treatment, although it was tender to the touch.  

Although there is medical evidence showing a diagnosis of 
lumbar spondylosis and minimal osteoarthritic changes of the 
veteran's spine, at no point during his extensive treatment 
for low back pain has a medical opinion linked the onset of 
lumbar spondylosis, osteoarthritic changes, or any other low 
back disorder to his time in service.  His service medical 
records reveal that although he sprained his back in 
September 1967 and hurt his back in November 1969, he had no 
back problems at separation in December 1970.  Additionally, 
he did not seek treatment for low back pain until February 
1999, almost thirty years after separation from service.  
Further, the veteran has not reported experiencing any 
continuity of symptomatology since service.  Regardless, the 
fact remains that no medical professional has indicated that 
the veteran's low back disorder had its onset during active 
service or is related to any in-service disease or injury, 
including the 1967 back sprain or the injury in November 
1969.  In this case, there is no medical opinion of record 
that establishes a nexus between the veteran's service and 
his claimed disability.  

While the veteran believes that his low back disorder is 
related to service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his low back disorder and his time in service.

Because no competent medical evidence of record shows the 
onset of a low back disorder during service, arthritis to a 
compensable degree within one year of separation from 
service, or that a low back disorder is related to service, 
the veteran's claim for service connection for this 
disability is denied.  The preponderance of the evidence is 
against the claim.


ORDER

Service connection for a low back disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that he currently has hepatitis as a 
result of an episode of hepatitis in service in 1968.  The 
veteran's service medical records indicate that he was 
diagnosed with infectious hepatitis in August 1968, for which 
he was treated for 26 days at the USAF Hospital in Cam Ranh.  
His December 1970 separation examination indicates that he 
had a history of jaundice and hepatitis.  

Post-service, during VA treatment in January 2004, the 
veteran identified one or more risk factors for hepatitis C, 
including cocaine use and unexplained liver disease.  The 
veteran reported in his January 2004 claim that he was not 
currently receiving treatment for his hepatitis.  However, in 
June 2004 he stated that all blood tests indicate that he had 
residuals of hepatitis.

To date, the veteran has not been provided with a VA medical 
examination assessing whether he has hepatitis and/or any 
residuals of his in-service episode of infectious hepatitis.  
Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical 
examination is necessary to make a determination in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should determine whether the 
veteran has hepatitis and/or any current 
residuals associated with his in-service 
infectious hepatitis.  If hepatitis is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's current 
hepatitis had its onset during active 
service or is related to any in-service 
disease or injury, specifically the August 
1968 episode of infectious hepatitis and 
any in-service risk factors.  

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

2.   Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


